DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 12 Feb 2020.

Amendments Received
Amendments to the claims were received and entered on 17 Jun 2021.

Election/Restrictions
Claims 5, 11, 12, 14 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was not traversed.

Status of the Claims
Canceled: 2, 6, 19, 22, 35 and 36
Withdrawn: 5, 11, 12, 14 and 33
Examined herein: 1, 3, 4, 7–10, 13, 15–18, 20, 21, 23–32, 34 and 37

Withdrawn Rejections
All rejections of claims 6, 22, 35 and 36 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claim 37 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 1, 3, 4, 6, 13, 15–18, 20–22, 27–32, 34 and 35 under 35 USC § 103 over Nikolsky, Ladd, Toyoshiba and Kümmerle is hereby withdrawn in view of Applicant's amendments, and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7–10, 13, 15–18, 20, 21, 23–32, 34 and 37 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action, with minor revisions to the rationale to address the newly-presented limitations of the independent claims.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "quantifying perturbation of a biological system".
Mathematical concepts recited in the claims include "providing … a first computational causal network …"; "calculating … a first set of activity measures …"; "generating … a second set of activity values ..."; "identifying a difference statement …"; "selecting the second set of activity values …"; "generating … a score for the first computational causal network model"; and "applying network perturbation amplitude (NPA) scoring" using a specific mathematical expression.

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 1 and 31 recite additional elements that are not abstract ideas: that the method is "computerized" and that various steps of the abstract idea are performed "at at least one processor".  Claim 18 recites the non-abstract elements of a "system comprising at least one processor configured to" perform the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 17 Jun 2021, Applicant asserts that the claims "integrate the allege abstract ideas into a practical application", that being "a specific improvement to the field of perturbation biology" (pp. 17–18).
The "field of perturbation biology" is not a technological field.  While technology may be used in this field, the field itself is the study of biological phenomena.  The only technology that the invention uses is a general purpose computer, employed to perform mathematical and data processing 
The argument is therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631